PER CURIAM.
Douglas Poppell and John Poppell seek reversal of the final order dismissing their complaint which sought injunctive relief and damages for inverse condemnation. In dismissing the complaint with prejudice, the trial court ruled that the complaint failed to state a cause of action for inverse condemnation and that the action was barred by the statute of limitations. We affirm the ruling that the inverse condemnation claim is barred by the statute of limitations. See § 95.11(4), Fla. Stat. (1969); Sarasota Welfare Home, Inc. v. City of Sarasota, 666 So.2d 171 (Fla. 2d DCA 1995). Appellants have made no argument on appeal as to the denial of in-junctive relief. Accordingly, the order under review is AFFIRMED.
JOANOS, LAWRENCE AND VAN NORTWICK, JJ., CONCUR.